           Case 18-11801-JTD              Doc 2255        Filed 03/18/20         Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:
                                                               Chapter 7
J & M Sales, Inc., et al.,1
                                                               Case No. 18-11801 (JTD)
                                                 Debtors.
                                                               (Jointly Administered)
George L. Miller, not individually, but as
Chapter 7 Trustee of J & M Sales, Inc., et al.,
                                             Plaintiff,
vs.
                                                               Adv. No. See Exhibit “1”
Defendants Listed on Exhibit “1”,
                                             Defendant.

  ORDER ESTABLISHING STREAMLINED PROCEDURES GOVERNING
ADVERSARY PROCEEDINGS WITH TOTAL IN CONTROVERSY LESS THAN
   OR EQUAL TO $75,000.00 BROUGHT BY PLAINTIFF PURSUANT TO
   SECTIONS 502, 547, 548, 549 AND 550 OF THE BANKRUPTCY CODE
         Upon the Motion for Orders Establishing Streamlined Governing Adversary

Proceedings Brought by Plaintiff Pursuant to Sections 502, 547, 548, 549 and 550 of the

Bankruptcy Code, (the “Procedures Motion”)2 dated February 19, 2020, filed by George L.

Miller, not individually, but as Chapter 7 Trustee of J & M Sales, Inc., et al., (the

“Plaintiff”), by and through its undersigned counsel, for entry of a procedures order (the

“Procedures Order”) pursuant to sections 102(1) and 105(a) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 7016, 7026 and 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), establishing streamlined procedures


1
 Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP
Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237);
Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and
Pazzo Management LLC (1924).

2
 Capitalized terms not otherwise defined herein shall have the same meaning ascribed to them as in the
Procedures Motion.
           Case 18-11801-JTD        Doc 2255     Filed 03/18/20     Page 2 of 10




governing all adversary proceedings with a total amount in controversy less than or equal

to $75,000.00 brought by Plaintiff under sections 502, 547, 548, 549 and 550 of the

Bankruptcy Code, which are identified in Exhibit 1 annexed hereto (each an “Avoidance

Action,” collectively, the “Avoidance Actions”); and this Court having jurisdiction to

consider and determine the Procedures Motion as a core proceeding in accordance with 28

U.S.C. §§ 157, 1331 and 1334; and any objections raised and heard at a hearing at which

all parties were permitted to present their arguments and contentions; and it appearing that

the relief requested by the Procedures Motion is necessary and in the best interests of the

parties; and due notice of the Procedures Motion having been provided; and it appearing

that no other or further notice of the Procedures Motion need be provided; and sufficient

cause appearing therefore, it is hereby:

        ORDERED, that the Procedures Motion be, and hereby is, granted in all respects;

and it is further

        ORDERED, the procedures governing all parties to the Avoidance Actions are as

follows:

A.      Effectiveness of the Procedures Order

        1.      This Procedures Order approving the Procedures Motion shall apply to all
                Defendants in the Avoidance Actions. To the extent a party is subject to this
                Procedures Order as well as the Procedures Order covering those cases with
                an amount in controversy greater than $75,000.00 in connection with
                another Avoidance Action, the parties shall meet and confer to decide
                whether the actions should proceed under one procedures order or the other.
                If an agreement cannot be reached, the parties may apply to the Court for
                resolution.

        2.      This Order will not alter, affect or modify the rights of Defendants to seek
                a jury trial or withdraw the reference, or otherwise move for a determination
                regarding whether the Court has authority to enter a final judgment, or make
                a report and recommendation, in an adversary proceeding under 28 U.S.C.
                § 157, and all such rights of the Defendants shall be preserved unless
                otherwise agreed to in a responsive pleading.


                                                  2
      Case 18-11801-JTD        Doc 2255     Filed 03/18/20     Page 3 of 10



B.   Extensions to Answer or File Other Responsive Pleading to the Complaint

     3.    The time to file an answer or other responsive pleading to a complaint filed
           in an Avoidance Action shall be extended by 60 days such that an answer
           or other responsive pleading is due within 90 days after the issuance of the
           summons rather than 30 days after the issuance of the summons.

C.   Waiver of Requirement to Conduct Pretrial Conference

     4.    Federal Rule of Civil Procedure 16, made applicable herein pursuant to
           Bankruptcy Rule 7016 and Local Rules 7004-2 and 7016-1 (i.e., pretrial
           conferences), is hereby waived and not applicable with respect to the
           Avoidance Actions. Neither the Plaintiff nor any Defendant shall be
           required to appear at the initial pretrial conference, including any pretrial
           originally scheduled for April 8, 2020 or any subsequently scheduled
           pretrial conferences.

D.   Waiver of Requirement to Conduct Scheduling Conference

     5.    Federal Rule of Civil Procedure 26(f), made applicable herein pursuant to
           Bankruptcy Rule 7026 (mandatory meeting before scheduling conference/
           discovery plan), is hereby waived and is not applicable to the Avoidance
           Actions. Thus, the parties to the Avoidance Actions shall not be required
           to submit a written report as may otherwise be required under Federal Rule
           of Civil Procedure 26(f).

E.   Discovery, Mediation, and Dispositive Motion Schedule

     6.    The parties’ obligation to conduct formal discovery in each Avoidance
           Action shall be, and hereby is, stayed until the mediation process is
           concluded; provided that the stay of formal discovery shall in no way
           preclude, with respect to any Avoidance Action, the Plaintiff and applicable
           Defendant from informally exchanging documents and information in an
           attempt to resolve such Avoidance Action in advance of, or during, the
           mediation process.

     7.    Any open Avoidance Actions that have not been resolved and/or settled by
           May 31, 2020 (the “Remaining Avoidance Actions”), shall be referred to
           mediation.

     8.    Between June 1, 2020 and June 15, 2020, Defendants in the Remaining
           Avoidance Actions shall choose a mediator from the list of proposed
           mediators (each a “Mediator,” collectively, the “Mediators”) qualified to
           handle these types of Avoidance Actions and is listed on the Register of
           Mediators and Arbitrators Pursuant to Local Rule 9019-4 (the “Mediator
           List”), attached to the Procedures Motion as Exhibit D. Concurrently,
           Defendants in the Remaining Avoidance Actions shall notify Plaintiff’s
           counsel of the Defendant’s choice of Mediator by contacting Plaintiff’s


                                             3
 Case 18-11801-JTD        Doc 2255      Filed 03/18/20      Page 4 of 10




      counsel’s paralegal, Laurie N. Miskowiec, in writing, via email at
      lmiskowiec@askllp.com or via letter correspondence addressed to ASK
      LLP, 2600 Eagan Woods Drive, Suite 400, St. Paul, MN 55121. If a
      Defendant in a Remaining Avoidance Action does not timely choose a
      Mediator from the Mediator List and notify Plaintiff’s counsel of the same,
      Plaintiff will assign such Remaining Avoidance Action to one of the
      Mediators from the Mediator List.

9.    Upon notification of such selection or assignment, the selected Mediator
      shall have an opportunity to run conflicts checks on the Defendant(s) and,
      in the event of a conflict, may abstain from the particular mediation.

10.   On June 17, 2020, Plaintiff, working with the Mediators, will commence
      scheduling mediations. Each Mediator will provide to Plaintiff the dates on
      which the Mediator is available for mediation and the parties shall cooperate
      with the Mediators and each other regarding the scheduling of mediations.
      Plaintiff’s counsel shall contact Defendant or Defendant’s counsel with a
      list of proposed dates for mediation provided by the mediator. Mediation
      will then be scheduled on a first-come, first-served basis.

11.   Plaintiff will give at least 21 days written notice of the first date, time and
      place of the mediation in each Remaining Avoidance Action (the
      “Mediation Notice”), which notice shall be filed on the docket of such
      proceeding.

12.   Within 7 calendar days after the conclusion of the mediation, the Mediator
      shall file a report (the “Mediator’s Report”) in the Remaining Avoidance
      Action, which shall be limited to stating only whether the Remaining
      Avoidance Action settled or did not settle.

13.   All mediations of the Remaining Avoidance Actions must be concluded by
      November 30, 2020.

14.   Any open Avoidance Actions shall be required to provide the disclosures
      required under Rule Federal Rule of Civil Procedure 26(a)(1), as
      incorporated by Bankruptcy Rule 7026 (the “Initial Disclosures”) on or
      before December 15, 2020.

15.   All written interrogatories, document requests and requests for admission,
      if any, may be served upon the adverse party any time after the Mediator’s
      Report is filed. All written interrogatories, document requests and requests
      for admission, if any, must be served upon the adverse party no later than
      January 15, 2021. Local Rule 7026-2(b)(ii) shall be modified to allow the
      counsel for Plaintiff and each Defendant serving the discovery request or
      response to be the custodian of such discovery material.




                                        4
 Case 18-11801-JTD        Doc 2255      Filed 03/18/20     Page 5 of 10




16.   The parties to the Avoidance Actions shall have through and including
      February 15, 2021 to complete non-expert fact discovery, including
      depositions of fact witnesses.

17.   The standard provisions of Federal Rule of Civil Procedure 33, made
      applicable herein pursuant to Bankruptcy Rule 7033, shall apply to the
      Avoidance Actions.

18.   The standard provisions of Federal Rule of Civil Procedure 34, made
      applicable herein pursuant to Bankruptcy Rule 7034, including F.R.C.P.
      34(b)(2)(E) regarding production of electronically stored information and
      Local Rule 7026-3, shall apply to the Avoidance Actions.

19.   The standard provisions of Federal Rule of Civil Procedure 36, made
      applicable herein pursuant to Bankruptcy Rule 7036, shall apply to the
      Avoidance Actions.

20.   Should a discovery dispute arise, the complainant shall file with the Court
      a letter outlining said issues and forward a copy to chambers. Respondent
      must reply within two (2) business days. The letter, excluding exhibits, shall
      be no longer than two (2) pages. The Court shall then inform the parties if
      it will require a conference call or formal motion.

21.   Pursuant to Federal Rule of Civil Procedure 26(a)(2), made applicable
      herein pursuant to Bankruptcy Rule 7026, disclosures and reports of a) the
      parties for any issue on which they bear the burden of proof (not including
      any report by Plaintiff on insolvency) and b) if Defendant intends to provide
      expert testimony regarding insolvency of the Debtors, such expert reports,
      if any, shall be made to the adverse party on or before January 15, 2021.

22.   Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant
      to Bankruptcy Rule 7026, disclosures and reports a) of the parties’ rebuttal
      experts, and b) Plaintiff’s report on the insolvency of the Debtors, if any,
      shall be made to the adverse party on or before February 14, 2021.

23.   All expert discovery, including expert witness depositions, shall be
      concluded on or before April 15, 2021.

24.   The standard provisions of Federal Rule of Civil Procedure 26(e), made
      applicable herein pursuant to Bankruptcy Rule 7026, shall apply to the
      Avoidance Actions with respect to supplementation of discovery responses.

25.   All dispositive motions shall be filed and served by June 15, 2021. The
      Local Rules governing dispositive motions in adversary proceedings,
      including Local Rules 7007-1 – 7007-4, shall apply.




                                        5
      Case 18-11801-JTD        Doc 2255      Filed 03/18/20     Page 6 of 10



F.   Mediation Procedures and Requirements

     26.   Because the Remaining Avoidance Actions are proceedings before this
           Court, Delaware is the proper forum for mediation. Local Rule 9019-5 and
           the Court’s mediation order, Delaware Bankruptcy Court General Order re
           Procedures in Adversary Proceedings, dated April 7, 2004, as amended
           April 11, 2005 (establishing mediation procedures for all adversary
           proceedings), shall govern the mediations, except as otherwise set forth
           herein.

     27.   The Mediators shall be required to file disclosures prior to the scheduling
           of mediation. Local Rule 9019-2(e)(iii)(B) shall apply.

     28.   The parties in each Remaining Avoidance Action will participate in the
           mediation, as scheduled and presided over by the chosen Mediator, in good
           faith and with a view toward reaching a consensual resolution. At least one
           counsel for each party and a representative of each party having full
           settlement authority shall attend the mediation in person except: 1) a
           Mediator, in his or her discretion, may allow a party representative to appear
           telephonically or, 2) the parties may consent to a party representative
           appearing telephonically. Any such request must be made prior to ten
           (10) business days before the scheduled mediation date, or Defendant
           is deemed to waive such request. Should a party representative appear by
           telephone, counsel appearing in person for that party shall have full
           settlement authority. To the extent a Mediator grants a party’s request to
           appear telephonically, the requesting party is responsible for arranging for
           and paying any fees associated with teleconference services. Should a
           dispute arise regarding a Mediator’s decision on whether to allow a party
           representative to appear telephonically rather than in person, a party may
           apply to the Court, in advance of the mediation, by sending a letter outlining
           said issues to chambers. The Court may then schedule a conference call to
           address the issues.

     29.   The Mediator will preside over the mediation with full authority to
           determine the nature and order of the parties’ presentations, and the rules of
           evidence will not apply. Each Mediator may implement additional
           procedures which are reasonable and practical under the circumstances.

     30.   The Mediator, in the Mediation Notice (by language provided to Plaintiff
           by the Mediator) or in a separate notice that need not be filed, may require
           the parties to provide to the Mediator any relevant papers and exhibits, a
           statement of position, and a settlement proposal. In the Mediator’s
           discretion, upon notice (which need not be filed), the Mediator may adjourn
           a mediation or move a mediation to a different location within the same
           jurisdiction. The Mediator may also continue a mediation that has been
           commenced if the Mediator determines that a continuation is in the best
           interest of the parties.


                                             6
 Case 18-11801-JTD        Doc 2255      Filed 03/18/20     Page 7 of 10




31.   The parties must participate in the scheduling of mediation and mediate in
      good faith. If the mediator feels that a party to the mediation is not
      attempting to schedule or resolve the mediation in good faith, the mediator
      may file a report with the Court. The Court may, without need for further
      motion by any party, schedule a hearing. If the Court determines that the
      party is not cooperating in good faith with the mediation procedures, the
      Court may consider the imposition of sanctions. Additionally, if either party
      to the mediation is not attempting to schedule or resolve the mediation in
      good faith, the opposite party may file a motion for sanctions with the Court.
      Litigation with respect to the issuance of sanctions shall not delay the
      commencement of the mediation. Sanctions may include, but are not limited
      to, attorney’s fees and costs and Mediator’s fees.

32.   Upon notice and a hearing, a party’s failure to appear at the mediation or
      otherwise comply with the Procedures Order with respect to mediation, may
      result in a default judgment or dismissal being obtained against the party
      failing to comply with the mediation provisions. The Mediator shall
      promptly file a notice with the Court when any party fails to comply with
      the mediation provisions set forth in the Procedures Order.

33.   The Mediator’s fees shall be paid by the Plaintiff. Plaintiff shall pay the
      Mediator a $250.00 administrative fee (the “Administrative Fee”) upon
      acceptance of appointment. The Mediator’s mediation fees shall be fixed at
      $3,000.00 per case. The Plaintiff shall pay $750.00 of the Mediator’s
      mediation fee at least 7 calendar days before the commencement of
      mediation (the “Pre-Mediation Fee”). The remaining fee will be paid by
      Plaintiff on the date of mediation, should the mediation go forward. If the
      parties settle prior to mediation, the mediator must be informed of the
      settlement prior to 7 calendar days before the scheduled mediation, or the
      Pre-Mediation Fee is non-refundable.

34.   Mediation that is continued for more than one calendar day will be
      continued on an hourly fee basis at the rate of $500.00 per hour to be paid
      by the Plaintiff.

35.   Defendants that have multiple Avoidance Actions in the underlying
      bankruptcy cases against them may mediate all related Avoidance Actions
      at one time and, in such event, the Mediation Fee shall be based upon the
      combined total claim amount for all related Avoidance Actions.

36.   Mediation statements are due 7 calendar days prior to the mediation to the
      Mediator. Unless otherwise directed by the Mediator, the mediation
      statements shall be shared with the opposing party, except that any party
      that has confidential information may share the same solely with the
      Mediator. The Mediator will direct the parties as to further instructions
      regarding the mediation statements.



                                        7
      Case 18-11801-JTD        Doc 2255      Filed 03/18/20      Page 8 of 10




     37.   Without the prior consent of both parties, no Mediator shall mediate a case
           in which he/she or his/her law firm represents a party. If a Mediator’s law
           firm represents any Defendant in the Avoidance Actions, then: (a) the
           Mediator shall not personally participate in the representation of that
           Defendant; (b) the law firm shall notate the file to indicate that the Mediator
           shall have no access to it; and (c) any discussions concerning the particular
           Avoidance Action by employees of the law firm shall exclude the Mediator.
           The Mediator’s participation in mediation pursuant to the Procedures Order
           shall not create a conflict of interest with respect to the representation of
           such Defendants by the Mediator’s law firm.

     38.   The Mediator shall not be called as a witness by any party except as set forth
           in this paragraph. No party shall attempt to compel the testimony of, or
           compel the production of documents from, the Mediators or the agents,
           partners or employees of their respective law firms. Neither the Mediators
           nor their respective agents, partners, law firms or employees (a) are
           necessary parties in any proceeding relating to the mediation or the subject
           matter of the mediation, nor (b) shall be liable to any party for any act or
           omission in connection with any mediation conducted under the Procedures
           Order. Any documents provided to the Mediator by the parties shall be
           destroyed 30 days after the filing of the Mediator’s Report, unless the
           Mediator is otherwise ordered by the Court. However, subject to court
           order, a Mediator may be called as witness by any party and may be
           compelled to testify on a limited basis in proceedings where it is alleged
           that a party failed to comply with mediation as is required in the foregoing
           paragraphs of this Procedures Order. Local Rule 9019-5(d) shall apply.

     39.   All proceedings and writing incident to the mediation shall be privileged
           and confidential, and shall not be reported or placed in evidence. Local
           Rule 9019-(5)(d) shall apply.

G.   Avoidance Actions Omnibus Hearings

     40.   The initial pretrial conference scheduled for April 8, 2020 at 10:00 a.m.
           (ET) shall be deemed waived. Thereafter, except as otherwise ordered by
           the Court, the pretrial conference shall be adjourned to quarterly status
           conferences. Except as otherwise ordered by the Court, all matters
           concerning any Avoidance Actions shall be heard only at status conferences
           before the Honorable John T. Dorsey (collectively, the “Avoidance Actions
           Omnibus Hearings”), at which there may be status conferences, final pre-
           trial conferences and hearings on motions, if any.

     41.   Defendants are not required to appear at any Avoidance Actions Omnibus
           Hearings unless: (a) a motion pertaining to the Defendant’s Avoidance
           Action is calendared to be considered at the Avoidance Actions Omnibus
           Hearing; or (b) the Court has directed such Defendant to appear. To the
           extent a Defendant in any Avoidance Action wishes to appear at an


                                             8
 Case 18-11801-JTD        Doc 2255      Filed 03/18/20      Page 9 of 10




      Avoidance Actions Omnibus Hearing, and it has not otherwise notified the
      Plaintiff through a notice of motion, the Defendant or its counsel must notify
      Plaintiff’s counsel of the same, in writing, 5 days prior to said hearing so
      that Plaintiff may properly prepare to address any issues or concerns at the
      Avoidance Actions Omnibus Hearing or in advance thereof.

42.   Unless the Court orders otherwise, all motions, pleadings, requests for relief
      or other materials that purport to set a hearing on a date or time other than
      an Avoidance Actions Omnibus Hearing shall automatically, and without
      Court order, be scheduled to be heard at the next Avoidance Actions
      Omnibus Hearing that is at least 30 calendar days after such motion,
      pleading, request for relief or other materials are filed and served.

43.   Plaintiff shall file a report one week prior to each Avoidance Actions
      Omnibus Hearing setting out the status of each of the Avoidance Actions
      and shall contemporaneously deliver a copy of the report to the Court’s
      chambers.

44.   If, after all discovery has been completed in an Avoidance Action,
      mediation has concluded but was not successful, and any issues of fact or
      law remain after dispositive motions, if any, have been decided, the parties
      to the applicable Avoidance Action shall so inform the Court at the next
      scheduled Avoidance Actions Omnibus Hearing. At such time, the Court
      will address additional issues arising subsequent to the Procedures Order,
      set additional deadlines, if necessary, establish a due date by which the
      parties must file a joint pretrial order, and schedule a trial on the Avoidance
      Action that is convenient to the Court’s calendar.




                                        9
         Case 18-11801-JTD        Doc 2255     Filed 03/18/20     Page 10 of 10



H.      Miscellaneous

        45.     The Local Rules for the United States Bankruptcy Court for the District of
                Delaware shall apply, except that the Procedures Order shall control with
                respect to the Avoidance Actions to the extent of any conflict with other
                applicable rules and orders.

        46.     The deadlines and/or provisions contained in the Procedures Order may be
                extended and/or modified by the Court upon written motion and for good
                cause shown or consent of the parties pursuant to stipulation, which
                stipulation needs to be filed with the Court; and it is further

        ORDERED, that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




                                                       JOHN T. DORSEY
     Dated: March 18th, 2020                           UNITED STATES BANKRUPTCY JUDGE
     Wilmington, Delaware


                                                10
